Title: To George Washington from Samuel Washington, 7 July 1797
From: Washington, Samuel
To: Washington, George



Dear Uncle
Cha[rle]s Town July 7th 1797.

Haveing been for two years past particular unfortunate in Loseing all my Crop of small grain, Induces me to solicit a favor of you[.] the Last year I should have made Two Thousands Bushels of Wheat but was unlucky enough to get a man to stack for me who was not acquainted with the business and there came a wet spell of Weather, and I Lost all to about Two hundred bushls. That Loss I should by great exertion I would have got over without Selling my Land; which my Father was good enough to give me when I became of Age but I was Oblige to become responsible for all his debts which I could, had I been Lucky I would have made enough from my crops to have discharg’d them all but meeting with a second Loss of my Wheat owing to the hesian fly which destroyed my present Crop. And this being a Bad time to make sale of my Land urges me to Apply to you for the Loan of a sum of Money such a one as you can conveniently spare which I will most sertainly return as soon as I can make sale of some property to advantage, for was I to sell at this time it would entirely ruin me, I tried some time

ago to part with a few Lotts I had in Chas Town to pay a debt due Doct. S[t]ueart but they would not sell. I Am in hopes when you find that it has not been by desipation or Extravagance on my part that has been the cause of my Misfortunes it will be an Appology for my request, for was I a charactor of that description I am well Assure’d I should not be countenanced by you. Believe your Affectionate Nephew

Saml Washington

